DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/24/2020, 03/02/2021, and 11/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “70” has been used to designate both a “locating rib” and a “photodetector”; wherein pg. 7 line 33 is the only instance where “70” is indicated as a “photodetector”, and throughout the specification “70” is otherwise referred to as a “locating rib”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
In Claims 16, 19-21, 24-25 and Claim 28, “the processing unit is configured to determine”, and 
In Claims 20 and 31, “the processing unit is configured to calculate”.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 16 lines 11-12, “the respective areas of the optical sensors” should be amended to “the respective areas of the at least two optical sensors”.  
Regarding Claim 16 line 12, “the medicament dosage” should be amended to be “the current medicament dosage”.
Regarding Claim 19 line 3, “in which the optical sensors detect” should be amended to “in which the at least two optical sensors detect”.  
Regarding Claim 22 line 2, “corresponding to an expected initial medicament dosage” is indefinite, as it is unclear whether the “an expected initial medicament dosage” is (1) the same ‘an initial medicament dosage’ of Claim 20 line 2, or, (2) an additional, new initial medicament dosage. For the purposes of examination, the examiner is interpreting “an expected initial medicament dosage” to be the same initial medicament dosage of Claim 20 line 2. The limitation should be amended to “corresponding to the initial medicament dosage”.
Regarding Claim 25 lines 12-13, “the respective areas of the optical sensors” should be amended to “the respective areas of the at least two optical sensors”.  
Regarding Claim 25 line 13, “the medicament dosage” should be amended to be “the current medicament dosage”.
Regarding Claim 30 line 3, “order in which the optical sensors” should be amended to “order in which the at least two optical sensors”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-20, 23, 25-27, 29, 31, and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler et al., (US 2015/0343152).
Regarding Claim 16, Butler teaches a data collection device (Fig. 1, (116)) configured to be attached to, or releasably receive at least part of (Fig. 2 and [0045] wherein the data collection device (116) is releasably attachable to the medicament delivery device (100)), a medicament delivery device (Fig. 1, (100) and [0039]), the data collection device (116) comprising:
at least two optical sensors (Fig. 4, (212, 214) and [0050] wherein circuitry (200) is contained within the data collection (supplemental) device (116), and [0054] wherein the first (212) and second (214) sensors (of the circuitry (200)) are optical sensors), the at least two optical sensors (212, 214) being arranged to detect light from respective detection areas (Fig. 1, (112, 114)); and
a processing unit (Fig. 4, (202)),
wherein the at least two optical sensors (212, 214) are configured to detect light intensity reflected from a plurality of regions of a medicament dose indicator (Fig. 5b, (400), [0076] wherein the dose (encoded number sleeve) indicator (400) has Arabic numerals in addition to optically encoded tracks (404) thereon) of the medicament delivery device (100) in the respective detection areas (112, 114), and
wherein the processing unit (202) is configured to determine a current medicament dosage programmed into the medicament delivery device (100) based on detection of changes of light intensity ([0056] wherein the first and second optical sensors may detect the intensity pattern of light reflected from the printed images/patterns (on the dose indicator)) as the plurality of regions pass through the detection areas (112, 114) of the optical sensors (212, 214) during programming of the medicament dosage into the medicament delivery device ([0074] wherein the current dosage is determined based on sensors sending data to the processing (microprocessor) unit (202), which compares the data to stored data regarding the rotational position of the number sleeve, and hence determines the current medicament dosage programmed into the medicament delivery device).

Regarding Claim 17, Butler teaches the data collection device according to claim 16, wherein the plurality of regions of the medicament dose indicator (400) comprise at least two regions of different reflectivity (as seen in Fig. 5b, wherein (400) has a lighter region (402) and darker region (404) which would have different reflectivity).

Regarding Claim 18, Butler teaches the data collection device according to claim 17, wherein the plurality of regions of the medicament dose indicator (400) comprise marks and spaces between the marks (seen at Fig. 5b, (404)).

Regarding Claim 19, Butler teaches the data collection device according to claim 16, wherein the processing unit (202) is configured to determine whether the current medicament dosage is increasing or decreasing, based on an order in which the optical sensors (212, 214) detect the changes of light intensity as the plurality of regions pass through the respective detection areas ([0056] wherein the first and second optical sensors may detect the intensity pattern of light reflected from the printed images/patterns (on the dose indicator)).

Regarding Claim 20, Butler teaches the data collection device according to claim 16, wherein the processing unit (202) is configured to determine an initial medicament dosage displayed by the medicament dose indicator (400), and wherein the processing unit (202) is configured to calculate the current medicament dosage based on the initial medicament dosage and the detection of changes of light intensity ([0056] wherein the first and second optical sensors may detect the intensity pattern of light reflected from the printed images/patterns (on the dose indicator)).

Regarding Claim 23, Butler teaches the data collection device according to claim 16, wherein the data collection device (116) is configured to output an indication of the current medicament dosage in response to a detected change in light intensity ([0052] wherein the dose which has been set is displayed, hence an output of the current dosage, in response to sensors (212, 214) detecting changes in light intensity and sending these signals to the processor (202)).

Regarding Claim 25, Butler teaches a medicament delivery system comprising: 
a medicament delivery device (Fig. 1, (100)); and 
a data collection device (Fig. 1, (116)) comprising: 
at least two optical sensors (Fig. 4, (212, 214) and [0054] wherein (212, 214) are optical sensors), the at least two optical sensors (212, 214) being arranged to detect light from respective detection areas (Fig. 1, (112, 114)), and 
a processing unit (Fig. 4, (202)), 
wherein the at least two optical sensors (212, 214) are configured to detect light intensity reflected from a plurality of regions ([0056] wherein the first and second optical sensors may detect the intensity pattern of light reflected from the printed images/patterns (on the dose indicator)) of a medicament dose indicator (Fig. 5b, (400)) of the medicament delivery device (100) in the respective detection areas (112, 114), and 
wherein the processing unit (202) is configured to determine a current medicament dosage programmed into the medicament delivery device based on detection of changes of light intensity ([0056] wherein the first and second optical sensors may detect the intensity pattern of light reflected from the printed images/patterns (on the dose indicator), therefore determining the programmed dose) as the plurality of regions pass through the respective detection areas (112, 114) of the optical sensors (212, 214) during programming of the medicament dosage into the medicament delivery device (100).

Regarding Claim 26, Butler teaches the medicament delivery system according to claim 25, wherein the medicament delivery device comprises an injection device ([0039] wherein the medicament delivery device (100) is a pen type injector).

Regarding Claim 27, Butler teaches the medicament delivery system according to claim 26, wherein the injection device comprises a cartridge including a medicament, and the medicament comprises a pharmaceutically active compound ([0039] wherein the pen type injector is used for delivering medicament such as insulin (which is a pharmaceutically active compound), and, [0043] wherein the device includes a drug cartridge).

Regarding Claim 29, Butler teaches a method of collecting dosage information from a medicament delivery device (Fig. 1, (100)), the method comprising: 
detecting, with at least two optical sensors (Fig. 4, (212, 214)), light intensity reflected from a plurality of regions of a medicament dosage indicator (Fig. 5b, (400)) of the medicament delivery device (100), where the plurality of regions are present in respective detection areas (Fig. 1, (112, 114)) of the at least two optical sensors (212, 214); 
detecting, with the at least two optical sensors (212, 214), changes of light intensity ([0056] wherein the first and second optical sensors may detect the intensity pattern of light reflected from the printed images/patterns (on the dose indicator), therefore determining the programmed dose) as the plurality of regions pass through the respective detection areas (112, 114) of the at least two optical sensors (212, 214); and 
determining, by a processing unit (Fig. 4, (202)), a current medicament dosage programmed into the medicament delivery device based on the changes of light intensity ([0056] wherein the first and second optical sensors may detect the intensity pattern of light reflected from the printed images/patterns (on the dose indicator), therefore determining the current medicament dosage programmed).
Regarding Claim 31, Butler teaches the method according to claim 29, comprising determining an initial medicament dosage displayed by the medicament dosage indicator (400), wherein the processing unit (202) is configured to calculate the current medicament dosage based on the initial medicament dosage and the detection of changes of light intensity ([0054] and [0071-0074], wherein the medicament dosage indicator (400) is optically encoded with markings (404) such that optical sensors may capture these images. These images are data sent to the microprocessor (202) to calculate the initial dosage based on the detected data).

Regarding Claim 34, Butler teaches the method according to claim 29, wherein the medicament delivery device comprises an injection device ([0039] wherein the medicament delivery device (100) is a pen type injector).

Regarding Claim 35, Butler teaches the method according to claim 34, wherein the injection device comprises a cartridge including a medicament, and the medicament comprises a pharmaceutically active compound ([0039] wherein the pen type injector is used for delivering medicament such as insulin (which is a pharmaceutically active compound), and, [0043] wherein the device includes a drug cartridge).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24, 28, 30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al., (US 2015/0343152) in view of Allerdings et al., (2015/0032059).
Regarding Claim 21, Butler teaches the data collection device according to claim 20.
While Butler teaches the use of additional sensors such as an optical character recognition system (OCR) to capture an image of the medicament dosage indicator which the processing unit uses to determine the dosage based on identifying the character or mark shown in the image, Butler does not explicitly teach the data collection device comprising a camera configured to capture an image of at least a part of the medicament dosage indicator, wherein the processing unit is configured to determine the initial medicament dosage by identifying at least one character or mark shown in the image.
In related prior art, Allerdings teaches a data collection device (Allerdings Figs 2b and 4, (2)) comprising a camera (Allerdings [0074], wherein the optical sensor (25) can be a camera for capturing images of the dosage window (13) and providing information on the captured images to the processing unit (24)) configured to capture an image of at least a part of the medicament dosage indicator (Allerdings Fig. 4, (19), seen through dosage window (13)), wherein the comprising a camera configured to capture an image of at least a part of the medicament dose indicator, wherein the processing unit is configured to determine the initial medicament dosage by identifying at least one character or mark shown in the image processing unit (Allerdings Fig. 4, (24)) is configured to determine the initial medicament dosage by identifying at least one character or mark shown in the image (Allerdings [0074]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the optical sensors of Butler to further include a camera configured to capture an image of at least a part of the medicament dosage indicator, as taught by Allerdings, for the motivation of providing different sensors (optical sensors and a camera) as means to measure the dialed dose, which offers a level of error checking that is ideal (Butler [0088]).

Regarding Claim 22, Butler in view of Allerdings teaches the modified data collection device according to claim 21, wherein the processing unit (Butler (202)) is configured to identify the at least one character or mark based on a stored template corresponding to an expected initial medicament dosage (Butler [0074] wherein the processing unit (202) compares the input character or mark identified by the optical OCR sensors (212, 214) and compares said character or mark to a stored memory (table) template (204) to determine a dose).

Regarding Claim 24, Butler teaches the data collection device according to claim 16, wherein the processing unit (202) is configured to determine whether the light intensity detected by either of the at least two optical sensors (212, 214) has changed. 
However, Butler doesn’t explicitly teach determining whether the light intensity detected by either of the at least two optical sensors has changed within a predetermined time period and, if it is determined that the light intensity detected by either of the at least two optical sensors has not changed during the predetermined time period, output an indication of a finalized medicament dosage programmed into the medicament delivery device.
In related prior art, Allerdings teaches a data collection device (Allerdings Figs 2b and 4, (2)) wherein the processing unit (Allerdings Fig. 4, (24)) is configured to determine whether the count has changed within a predetermined time period (Allerdings [0100-0101] wherein the processing unit (24) determines whether the dosage has changed based on a change in the captured sub-image from the optical sensors (25) compared to a previously captured sub-image, and (Allerdings [0103]) wherein the currently determined selected dose is compared to the previously selected dose to determine within a specified period of time if there is a change to the selected dose) and, if it is determined that the count has not changed during the predetermined time period, output an indication of a finalized medicament dosage programmed into the medicament delivery device, wherein the finalized medicament dosage corresponds to the current medicament dosage (Allerdings [0103] wherein if there is no change in the determined selected dose during the specified period of time, the currently determined selected dose is returned/forwarded (output) to the processing unit (24)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the processing unit of Butler, to determine that if the count has not changed during a predetermined time period, to output an indication of a finalized medicament dosage, as taught by Allerdings, for the motivation of reducing mistakes made by the user of the injection device and reducing handling steps of the injection device (Allerdings [0115]).

Regarding Claim 28, Butler teaches the medicament delivery system according to claim 26.
While Butler ([0056]) teaches the microprocessor is able to determine from the signals received from the optical sensors whether the medicament dosage indicator components are rotating, Butler doesn’t explicitly teach wherein the processing unit is configured to determine whether the current medicament dosage is increasing or decreasing, based on an order in which the optical sensors detect the changes of light intensity as the plurality of regions pass through the respective detection areas.
In related prior art, Allerdings teaches a data collection device (Allerdings Figs 2b and 4, (2)) wherein the processing unit (Allerdings Fig. 4, (24)) is configured to determine whether the current medicament dosage is increasing or decreasing, based on an order in which the optical sensors (Allerdings Fig. 4, (25)) detect tick marks in the respective detection areas (Allerdings [0074], wherein the data collection device may include optical sensors (25) for capturing images to send to the processor (24), and (Allerdings [0224]) wherein the dose volume displayed on the display screen of the data collection (supplemental) device (2) increases or decreases based on detecting input associated with a direction that is incrementing or decrementing).
In the current application, for the optical sensors (25a, 25b) to detect an order in which changes in light intensity (detection of (404) vs (402)) in the respective detection areas (32a, 32b) passes, rotation of the medicament dosage indicator (71) must occur. Therefore, determining whether the dosage is increasing or decreasing is based on what direction the medicament dosage indicator is rotating. As rotation of the medicament dosage indicator inherently indicates changing dosage, and as Allerdings teaches [0224] increment and decrement of the displayed dose is indicating based on input for dose increase or decrease, which rotates the medicament dosage indicator in a direction which results in either an increasing or decreasing of the dose, Allerdings therefore teaches the processor detecting, from feedback received by the optical sensors reading the movement of the medicament dosage indicator, whether the dosage is increasing or decreasing, then displays said increase/decrease on a display screen accordingly.
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the processing unit of Butler to include input detection of increasing or decreasing dosage based on the rotation of the medicament dosage indicator (which is inherent in creating an order in which the optical sensors detect tick marks in the respective detection areas), for the motivation of allowing the user to determine the change in dosage volume in the device to be injected (Allerdings [0224]).

Regarding Claim 30, Butler teaches the method according to claim 29. 
While Butler ([0056]) teaches the microprocessor is able to determine from the signals received from the optical sensors whether the medicament dosage indicator components are rotating, Butler doesn’t explicitly teach the method comprising determining, by the processing unit, whether the current medicament dosage is increasing or decreasing, based on an order in which the optical sensors detect changes of light intensity as the plurality of regions pass through the respective detection areas.
In related prior art, Allerdings teaches a data collection device (Allerdings Figs 2b and 4, (2)) wherein the processing unit (Allerdings Fig. 4, (24)) is configured to determine whether the current medicament dosage is increasing or decreasing, based on an order in which the optical sensors (Allerdings Fig. 4, (25)) detect tick marks in the respective detection areas (Allerdings [0074], wherein the data collection device may include optical sensors (25) for capturing images to send to the processor (24), and (Allerdings [0224]) wherein the dose volume displayed on the display screen of the data collection (supplemental) device (2) increases or decreases based on detecting input associated with a direction that is incrementing or decrementing).
In the current application, for the optical sensors (25a, 25b) to detect an order in which changes in light intensity (detection of (404) vs (402)) in the respective detection areas (32a, 32b) passes, rotation of the medicament dosage indicator (71) must occur. Therefore, determining whether the dosage is increasing or decreasing is based on what direction the medicament dosage indicator is rotating. As rotation of the medicament dosage indicator inherently indicates changing dosage, and as Allerdings teaches [0224] increment and decrement of the displayed dose is indicating based on input for dose increase or decrease, which rotates the medicament dosage indicator in a direction which results in either an increasing or decreasing of the dose, Allerdings therefore teaches the processor detecting, from feedback received by the optical sensors reading the movement of the medicament dosage indicator, whether the dosage is increasing or decreasing, then displays said increase/decrease on a display screen accordingly.
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the processing unit of Butler to include input detection of increasing or decreasing dosage based on the rotation of the medicament dosage indicator (which is inherent in creating an order in which the optical sensors detect tick marks in the respective detection areas), for the motivation of allowing the user to determine the change in dosage volume in the device to be injected (Allerdings [0224]).
Regarding Claim 32, Butler teaches the method according to claim 31. 
While Butler teaches the use of additional sensors such as an optical character recognition system (OCR) to capture an image of the medicament dosage indicator which the processing unit uses to determine the dosage based on identifying the character or mark shown in the image, Butler does not explicitly teach wherein determining the initial medicament dosage comprises capturing an image of at least a part of the medicament dosage indicator using a camera and identifying at least one character or mark shown in the image.
In related prior art, Allerdings teaches a data collection device (Allerdings Figs 2b and 4, (2)) comprising a camera (Allerdings [0074], wherein the optical sensor (25) can be a camera for capturing images of the dosage window (13) and providing information on the captured images to the processing unit (24)) configured to capture an image of at least a part of the medicament dosage indicator (Allerdings Fig. 4, (19), seen through dosage window (13)), wherein the processing unit (Allerdings Fig. 4, (24)) is configured to determine the initial medicament dosage by identifying at least one character or mark shown in the image (Allerdings [0074]). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the optical sensors of Butler to further include a camera configured to capture an image of at least a part of the medicament dosage indicator, as taught by Allerdings, for the motivation of providing different sensors (optical sensors and a camera) as means to measure the dialed dose, which offers a level of error checking that is ideal (Butler [0088]).

Regarding Claim 33, Butler teaches the method according to claim 29, wherein the processing unit (202) is configured to determine whether the light intensity detected by either of the at least two optical sensors (212, 214) has or has not changed. 
However, Butler doesn’t explicitly teach determining whether the light intensity detected by either of the at least two optical sensors has changed within a predetermined time period and, if it is determined that the light intensity detected by either of the at least two optical sensors has not changed during said predetermined time period, outputting an indication of a finalized medicament dosage programmed into the medicament delivery device.
In related prior art, Allerdings teaches a data collection device (Allerdings Figs 2b and 4, (2)) wherein the processing unit (Allerdings Fig. 4, (24)) is configured to determine whether the count has changed within a predetermined time period (Allerdings [0100-0101] wherein the processing unit (24) determines whether the dosage has changed based on a change in the captured sub-image from the optical sensors (25) compared to a previously captured sub-image, and (Allerdings [0103]) wherein the currently determined selected dose is compared to the previously selected dose to determine within a specified period of time if there is a change to the selected dose) and, if it is determined that the count has not changed during the predetermined time period, output an indication of a finalized medicament dosage programmed into the medicament delivery device, wherein the finalized medicament dosage corresponds to the current medicament dosage (Allerdings [0103] wherein if there is no change in the determined selected dose during the specified period of time, the currently determined selected dose is returned/forwarded (output) to the processing unit (24)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the processing unit of Butler, to determine that if the count has not changed during a predetermined time period, to output an indication of a finalized medicament dosage, as taught by Allerdings, for the motivation of reducing mistakes made by the user of the injection device and reducing handling steps of the injection device (Allerdings [0115]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783